UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6986



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GEORGE BENNETT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem. William L. Osteen,
District Judge. (CR-94-189-6; CA-04-300-1)


Submitted:   July 29, 2004                 Decided:   August 12, 2004


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Bennett, Appellant Pro Se. Benjamin H. White, Jr., OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               George Bennett seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000) as

successive.       The order is not appealable unless a circuit justice

or   judge     issues    a   certificate       of    appealability.           28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2000).               A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record    and    conclude      that   Bennett       has   not   made    the   requisite

showing.       Accordingly, we deny a certificate of appealability.

               To the extent Bennett’s notice of appeal and informal

brief could be construed as a motion for authorization to file a

successive § 2255 motion, we deny such authorization.                              United

States v. Winestock, 340 F.3d 200, 208 (4th Cir.), cert. denied,

124 S. Ct. 496 (2003).          We dispense with oral argument because the

facts    and    legal    contentions     are    adequately        presented        in   the

materials       before   the    court    and    argument        would   not    aid      the

decisional process.



                                                                              DISMISSED

                                        - 2 -